261 F.2d 82
104 U.S.App.D.C. 253
Mary Margaret Crampton COPPERTHITE et al., Appellants,v.Albert REDMON et al., Appellees.
No. 14366.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 30, 1958.Decided Oct. 30, 1958.

Mr. I. William Stempil, Washington, D.C., for appellants.
Mr. Harold P. Ganss, Washington, D.C., for appellees Albert Redmon and Helen Redmon.
Messrs. Israel J. Mendelson and Joseph L. Mendelson, Washington, D.C., for appellee Margaret Redmon.
Before BAZELON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
Appellants brought suit in the District Court for, inter alia, reconveyance of real property, alleging that the property had been fraudulently obtained from Joseph B. Copperthite in 1942 through breach of trust.  A former suit involving the same subject matter had been dismissed with prejudice in 1949, following a settlement out of court.  Appellants additionally alleged that the settlement had been fraudulently procured.


2
The court below dismissed the complaint, stating that appellants had unduly delayed instituting these proceedings.  For reasons advanced by the District Court, its order must be


3
Affirmed.